Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 28, 2007 ARK RESTAURANTS CORP. (Exact name of registrant as specified in its charter) Commission file number 0-14030 New York 13-3156768 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 85 Fifth Avenue New York, NY 10003 (Address of principal executive offices, with zip code) (212) 206-8800 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d 2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On December 28, 2007, the Board of Directors of Ark Restaurants Corp. (the Company) amended the by-laws of the Company (the By-laws), effective immediately. Article IV of the By-laws now permits the Board of Directors to authorize the issuance of uncertificated shares of the Companys capital stock. The purpose of the amendments to Article IV are to satisfy a new requirement that all securities traded on the Nasdaq Stock Market be eligible by January 1, 2008 for a Direct Registration Program operated by a clearing agency registered under Section 17A of the Securities Exchange Act of 1934. A restated copy of the By-laws, as amended to date, is filed as Exhibit 3.1(ii) to this report. Item 9.01 Financial
